3/4/2019                          Education Department
                Case: 1:19-cv-00145-DAP      Doc #: boots
                                                       86-3Argosy campuses
                                                             Filed:        from federal
                                                                      03/04/19      1 ofstudent aid program #: 2017
                                                                                           3. PageID




 #News (/news)            #For-Pro t Higher Ed (/News/Focus/Pro t-Higher-Ed)



 End of the Road for Argosy
     Trump administration cuts off Title IV student aid for Argosy University campuses and
     blocks deal to go nonpro t after chain fails to make payments to thousands of students.

 By   Andrew Kreighbaum // February 28, 2019

                    11 COMMENTS (/NEWS/2019/02/28/EDUCATION-DEPARTMENT-BOOTS-ARGOSY-CAMPUSES-FEDERAL-STUDENT-AID-
                                                                                                          PROGRAM#DISQUS_THREAD)
 GETTY IMAGES
  




 Argosy University's Alameda, Calif., campus


 The Education Department said Wednesday it would block plans by Argosy University to go nonpro t. In the
 same announcement, it said it would also boot the for-pro t college from the federal student aid program.

 The decision, which was driven in part by recent failures by Argosy to make payments to thousands of
 students, means the likely closure of its institutions.

 In an announcement (https://studentaid.ed.gov/sa/about/announcements/dream-center) on the Federal
 Student Aid website, the Education Department said that the roughly 8,800 students enrolled at Argosy
 campuses could seek to transfer their credits elsewhere or apply for loan cancellation in the event their campus
 shuts down.

 The Argosy decision marks the rst time the Trump administration has blocked a for-pro t college’s attempt to
 change tax status. A letter outlining the move, however, indicates it was likely a reaction to the deteriorating
     nancial situation at the chain, rather than a change in philosophy on the blurring of the for-pro t business
 model. In the letter (https://studentaid.ed.gov/sa/sites/default/ les/argosy-cio-denial-redacted.pdf) to Dream
https://www.insidehighered.com/news/2019/02/28/education-department-boots-argosy-campuses-federal-student-aid-program?utm_source=Inside+…   1/12
3/4/2019                          Education Department
                Case: 1:19-cv-00145-DAP      Doc #: boots
                                                       86-3Argosy campuses
                                                             Filed:        from federal
                                                                      03/04/19      2 ofstudent aid program #: 2018
                                                                                           3. PageID
 Center Education Holdings, the nonpro t owners of Argosy, department o cials said that the college chain
 does not meet duciary conduct, nancial responsibility and administrative capability standards required to
 participate in the federal Title IV aid program.

 In 2017, for-pro t college operator EDMC announced the sale of Argosy, Art Institute campuses and South
 University to the Dream Center, a Los Angeles-based religious nonpro t with no prior experience running higher
 education institutions. Since then, the Education Department had held off on giving its blessing to the
 transaction, which affected close to 60,000 students at the time. But it didn’t stop the deal from going through,
 either.

 Over the last two years, the parties sought the approval of various accreditors involved in overseeing the
 colleges. Some of those groups gave their approval but still raised con ict-of-interest concerns about the deal.

 Later, Dream Center, facing lawsuits from vendors, sought court-appointed receivership status. The receivership
 prompted the Education Department to tighten cash management sanctions already in place on the college.
 Those sanctions, which are designed to protect students and federal funds, meant Dream Center could receive
 federal funds only after it disbursed aid to Argosy students and then sought reimbursement.

 In recent weeks, though, media reports revealed that students at Argosy campuses hadn't received their
 expected funds, and many found themselves unable to pay for expenses like food and rent. Mark Dottore, the
 court-appointed Dream Center receiver, claimed that money that should have been available for the college to
 pay students was missing. The Education Department said it is still waiting for an accounting of how those
 funds were spent.

 In the letter to Dream Center, department o cials said a list of unpaid student stipends provided by Dottore on
 Feb. 7 showed more than $16.2 million had gone unpaid, including nonpayments to Argosy students and
 students at Western State College of Law. A cash- ow statement provided by Dottore also showed federal
 funds had been paid to staff and vendors, instead of students and parents.

 Department o cials also found Argosy had been locked out of its Phoenix location and was holding classes at
 an unauthorized location. And Dottore, the receiver, had terminated Argosy's chancellor and almost 100 faculty
 and staff members despite assuring the department that step would not be taken.

 That process was so disruptive, department o cials wrote, "that professors were called out of classrooms
 while they were teaching and their employment terminated."

 Dream Center Education Holdings will have until March 11 to present new evidence to dispute the department’s
   ndings on the campuses.

 “We are disappointed at the decision by the Department of Education today to deny Argosy University’s request
 for change of ownership,” Dottore said in a statement. “We are working to determine the best path forward for


https://www.insidehighered.com/news/2019/02/28/education-department-boots-argosy-campuses-federal-student-aid-program?utm_source=Inside+…   2/12
3/4/2019                          Education Department
                Case: 1:19-cv-00145-DAP      Doc #: boots
                                                       86-3Argosy campuses
                                                             Filed:        from federal
                                                                      03/04/19      3 ofstudent aid program #: 2019
                                                                                           3. PageID
 students at this time.”

 Critics of the Dream Center deal, meanwhile, said the department’s decision, while welcome, should have come
 long ago.

 “The Dream Center deal stunk at the time and it’s only gotten more rotten since,” said Ben Miller, vice president
 for postsecondary education at the Center for American Progress. “More broadly, this is another instance of the
 Trump administration dithering in its oversight of schools that still leads to the same inevitable outcome of
 closure, just with a lot more harm along the way.”

 Bob Shireman, director of higher education excellence and senior fellow at the Century Foundation and a
 longtime critic of for-pro t higher education, said the decision “probably should have happened two years ago.”

 Shireman and other consumer advocates have argued that federal regulators should be applying more scrutiny
 to for-pro t colleges seeking to convert to nonpro t status, a trend that began under the Obama administration
 and accelerated under President Trump and Education Secretary Betsy DeVos.

 Read more by   Andrew Kreighbaum



                                                   jump to comments (#comment-target)




                                                   (/print/news/2019/02/28/education-
                                                         department-boots-argosy-
                                                      campuses-federal-student-aid-
                                                                program)




                                                         Be the rst to know.
                                             (https://www.insidehighered.com/content/sign-
                                                   inside-higher-eds-newsletters)
                                                     Get our free daily newsletter.
                                             (https://www.insidehighered.com/content/sign-
                                                    inside-higher-eds-newsletters)


                                     Work/School Email                                         Yes, please!

                                      I have read and agree to the terms of Inside Higher Ed’s Privacy Policy.*
                                                                          




https://www.insidehighered.com/news/2019/02/28/education-department-boots-argosy-campuses-federal-student-aid-program?utm_source=Inside+…   3/12
